DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 51-70 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,176,178. Although the claims at issue are not identical, they are not patentably distinct from each other because they are an obvious variant of each other.
Instant Application
U.S. Patent No. 10,176,178
Claim 51:
A method comprising: 




receiving data indicating a selection of a first media asset; 





determining, using control circuitry, by querying a database, whether a second media asset contextually related to the first media asset was previously viewed by a user; 








in response to determining that the second media asset was not previously viewed by the user, determining, using the control circuitry, whether the second media asset is currently available for play by a media device associated with the user; 

in response to determining that the second media asset is not currently available for play by the media device: 






















generating for display a summary of the second media asset.
Claim 1:
 
A method for automatically arranging media assets that are contextually related to a requested media asset, the method comprising: 

receiving, with user input circuitry, a user selection of a first media asset to access, at a first time, the first media asset, wherein the first time is a time when the first media asset is available for the user's consumption; 

identifying, with control circuitry, by querying a database, a second media asset related to the first media asset, wherein the second media asset was released prior to a release date of the first media asset; 

determining, by performing a comparison of the second media asset against a viewing history of the user, whether the user has viewed the second media asset; 

in response to determining that the user has not viewed the second media asset, determining that the second media asset is not available for the user's consumption before the first time; 

in response to determining that the second media asset is not available for the user's consumption before the first time:

determining that the second media asset will be available for the user's consumption at a second time after the first time; 

determining that the first media asset will be available for the user's consumption at a third time after the second time; and 

in response to determining that the second media asset will be available for the user's consumption at the second time and that the first media asset will be available for the user's consumption at the third time, generating a recommendation based comprising a proposal to access the second media asset at the second time after the first time and to access the first media asset at the third time after the second time; and 

generating for display the recommendation.


Although the conflicting claims are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the same limitations. It would have been obvious to a person of ordinary skill in the art at the time the invention was made to omit the additional elements " determining that the second media asset will be available for the user's consumption at a second time after the first time; determining that the first media asset will be available for the user's consumption at a third time after the second time; and in response to determining that the second media asset will be available for the user's consumption at the second time and that the first media asset will be available for the user's consumption at the third time, generating a recommendation based comprising a proposal to access the second media asset at the second time after the first time and to access the first media asset at the third time after the second time;" of claims 1-20 of U.S. Patent No. 10,176,178 to arrive at the claims 51-70 of the instant application because the person would have realized that the remaining element would perform the same functions as before. "Omission of element and its function in combination is obvious expedient if the remaining elements perform same functions as before." See In re Karlson (CCPA) 136 USPQ 184, decide Jan 16, 1963, Appl. No. 6857, U. S. Court of Customs and Patent Appeals.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 51, 53-57, 61 and 63-67 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pearlman et al (US 2015/0382069 A1) in view of Vijayvargiya (US 10,565,530 B1).
	As to claims 51 and 61, Pearlman teaches a method and a system comprising: 
receiving data indicating a selection of a first media asset (Pearlman discloses providing the user with a media guidance application, which allows the user to select media assets for viewing in [0030].); 
determining, using control circuitry, by querying a database, whether a second media asset contextually related to the first media asset was previously viewed by a user (Pearlman describes finding media assets which are related to a first asset selected by a user in [0029], [0032], and [0033]-[0035]); 
in response to determining that the second media asset was not previously viewed by the user, determining, using the control circuitry, whether the second media asset is currently available for play by a media device associated with the user (Pearlman discloses providing related media assets based on the user’s viewing history in [0047], [0084], [0089], and [0097]-[0099].  Pearlman discloses in [0032] and [0111] the determining of a user never watching a media asset. Pearlman discloses a video region which allows the user to view and/or preview programs that are currently available, will be available, or were available to the user in [0038]); 

Pearlman fails to explicitly recite in response to determining that the second media asset is not currently available for play by the media device: generating for display a summary of the second media asset.
However, Vijayvargiya teaches in response to determining that the second media asset is not currently available for play by the media device: generating for display a summary of the second media asset (Vijayvargiya discloses parts of the media item may be unavailable or may only have a highlight reel or highlight summary (hereinafter “summary”) available that includes only certain portions of the event that may be of interest or significance in column 4, line 57 through column 5, line 14.).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, to modify the teachings of Pearlman to incorporate the viewing of segments of event media as taught by Vijayvargiya for the purpose of allowing the user to view what they missed from media content in a timely manner (see Vijayvargiya column 1, lines 5-25).
As to claims 54 and 64, Vijayvargiya futher teaches wherein the summary of the second media asset is a shortened version of the second media asset (Vijayvargiya discloses parts of the media item may be unavailable or may only have a highlight reel or highlight summary (hereinafter “summary”) available that includes only certain portions of the event that may be of interest or significance in column 4, line 57 through column 5, line 14.).
As to claims 55 and 65, Vijayvargiya futher teaches generating for display a link to the summary of the second media asset (Vijayvargiya discloses selectable links in column 4, line 57 through column 5, line 14.); and wherein the generating for display the summary of the second media asset is performed in response to a user interface selection of the link (Vijayvargiya discloses selectable links in column 4, line 57 through column 5, line 14. It would have been obvious to make the media summary a selectable link.).
As to claims 56 and 66, Pearlman further teaches wherein the determining whether the second media asset contextually related to the first media asset was previously viewed by the user comprises: querying the database for media assets contextually related to the first media asset that were released prior to a release date of the first media asset (Pearlman describes finding media assets which are related to a first asset selected by a user in [0029], [0032], and [0033]-[0035]); comparing the media assets against a viewing history of the user; determining, based on the comparing, whether the user has previously viewed a given media asset; and in response to determining that the user has not previously viewed the given media asset, selecting the given media asset as the second media asset (Pearlman discloses providing related media assets based on the user’s viewing history in [0047], [0084], [0089], and [0097]-[0099].  Pearlman discloses in [0032] and [0111] the determining of a user never watching a media asset. Pearlman discloses a video region which allows the user to view and/or preview programs that are currently available, will be available, or were available to the user in [0038]).
As to claims 57 and 67, Pearlman further teaches wherein the determining whether the second media asset is currently available for play by the media device comprises querying a database of media assets currently available for play for the second media asset (Pearlman discloses a video region which allows the user to view and/or preview programs that are currently available, will be available, or were available to the user in [0038]).
Claim 52 and 62 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pearlman et al (US 2015/0382069 A1) in view of Vijayvargiya (US 10,565,530 B1), and further in view of Ellis (US 2007/0071399 A1).
As to claims 52 and 62, Pearlman and Vijayvargiya fail to explicitly recite determining that the second media asset will be available for play by the media device at a later time; determining the later time is more than a threshold amount of time away from the current time; and wherein the generating for display the summary of the second media asset is performed in response to the determining that the later time is more than a threshold amount of time away from the current time.
However, Ellis teaches determining that the second media asset will be available for play by the media device at a later time (see [0062] – alternate transmissions); determining the later time is more than a threshold amount of time away from the current time (see [0062] – alternate transmissions. It would have been obvious to define an amount of time away from the current time in order to accommodate the user availability.); and wherein the generating for display the summary of the second media asset is performed in response to the determining that the later time is more than a threshold amount of time away from the current time (see [0062] – alternate transmissions. It would have been obvious to define an amount of time away from the current time in order to accommodate the user availability.).
Before the effective filing date, it would have been obvious to one of ordinary skill in the art, to modify the teachings of Pearlman and Vijayvargiya to incorporate the Systems and methods for recording programs of lesser interest when convenient as taught by Ellis for the purpose of providing the user with more relevant media based on a user interest by intuitively removing programs of lesser interest to the user (see [0002] and [0003]).
Claim 58-60 and 68-70 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pearlman et al (US 2015/0382069 A1) in view of Vijayvargiya (US 10,565,530 B1), and further in view of Grab (US 2013/0174035 A1).
As to claims 58 and 68, Pearlman and Vijayvargiya fail to explicitly recite wherein the determining whether the second media asset is currently available for play by the media device comprises: determining a user constraint from a profile associated with the user; querying the database for an access parameter of the second media asset; and determining whether the access parameter of the second media asset satisfies the user constraint, wherein the user constraint comprises at least one of a video resolution, a time of availability, a duration, a theme, a mode of delivery, a speed of access, or a user preference.
However, Grab teaches wherein the determining whether the second media asset is currently available for play by the media device comprises: determining a user constraint from a profile associated with the user (see [0038] – Users may access their personalized guidance application by logging in or otherwise identifying themselves to the guidance application. Customization of the media guidance application may be made in accordance with a user profile. The customizations may include varying presentation schemes (e.g., color scheme of displays, font size of text, etc.), aspects of content listings displayed (e.g., only HDTV or only 3D programming, user-specified broadcast channels based on favorite channel selections, re-ordering the display of channels, recommended content, etc.), desired recording features (e.g., recording or series recordings for particular users, recording quality, etc.), parental control settings, customized presentation of Internet content (e.g., presentation of social media content, e-mail, electronically delivered articles, etc.) and other desired customizations); querying the database for an access parameter of the second media asset (see [0038] and [0039]); and determining whether the access parameter of the second media asset satisfies the user constraint, wherein the user constraint comprises at least one of a video resolution, a time of availability, a duration, a theme, a mode of delivery, a speed of access, or a user preference (see [0038] – user customizations).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, to modify the teachings of Pearlman and Vijayvargiya to incorporate the providing a context for media content selected for viewing as taught by Grab for the purpose of providing an enhanced viewing experience for a user of an interactive media guidance application by providing a context for media content selected for viewing (see Grab Abstract).
As to claims 59 and 69, Grab further teaches wherein the determining the user constraint from the profile associated with the user comprises: cross-referencing data input by the user with data in the database to identify the profile associated with the user (Grab discloses Customization of the media guidance application may be made in accordance with a user profile in [0038]); retrieving the profile associated with the user (see [0038] and [0039]); and retrieving, from the profile associated with the user, data indicating the user constraint (see [0038] and [0039]).
As to claims 60 and 70, Grab further teaches determining a user constraint from a profile associated with the user (see [0038] – Users may access their personalized guidance application by logging in or otherwise identifying themselves to the guidance application. Customization of the media guidance application may be made in accordance with a user profile. The customizations may include varying presentation schemes (e.g., color scheme of displays, font size of text, etc.), aspects of content listings displayed (e.g., only HDTV or only 3D programming, user-specified broadcast channels based on favorite channel selections, re-ordering the display of channels, recommended content, etc.), desired recording features (e.g., recording or series recordings for particular users, recording quality, etc.), parental control settings, customized presentation of Internet content (e.g., presentation of social media content, e-mail, electronically delivered articles, etc.) and other desired customizations); and determining whether the scheduled availability time of the second media asset satisfies the user constraint (Grab discloses searching for other air times or ways of receiving a program in [0037]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED M BIBBEE whose telephone number is (571)270-1054. The examiner can normally be reached Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APU MOFIZ can be reached on 5712724080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JARED M BIBBEE/          Primary Examiner, Art Unit 2161